AMENDMENT NO. 03 TO DISTRIBUTION AGREEMENT AMERICAN INDEPENDENCE FUNDS TRUST THIS AMENDMENT No. 03 to the DISTRIBUTION AGREEMENT (the Amendment) is made as of the 22 nd day of June 2012 by and among the American Independence Funds Trust (the Fund), a Delaware Business Trust, American Independence Financial Services, LLC (the Adviser), a Delaware limited liability company, and Matrix Capital Group (the Distributor), a New York corporation. WHEREAS , the Fund and Distributor entered into a Distribution Agreement dated October 25, 2010 ("Agreement") pursuant to which the Fund appointed Distributor as principal underwriter and distributor in connection with the offering and sale of shares of the Fund; WHEREAS , the Fund and Distributor desire to amend the Agreement to clarify that, under Section 8 Compensation of the Agreement, the Adviser, and not the Fund, will assume responsibility for the payments made to the Distributor; and WHEREAS , all capitalized terms used in this Amendment and not defined herein shall have the meaning ascribed to them in the Agreement. NOW THEREFORE , in consideration of these promises and mutual covenants herein contained, it is agreed as follows: 1. Section 8 is hereby amended as follows: Compensation . For the distribution and distribution support services provided by the Distributor pursuant to the terms of the Agreement, the Adviser shall pay to the Distributor the compensation set forth in Schedule A attached hereto, which schedule may be amended from time to time. The Adviser shall also reimburse the Distributor for its out-of-pocket expenses related to the performance of its duties hereunder, including, without limitation, telecommunications charges, postage and delivery charges, record retention costs, reproduction charges and traveling and lodging expenses incurred by officers and employees of the Distributor. Any travel and lodging expense however; must be pre-approved by the Adviser. The Adviser shall pay the Distributor's monthly invoices for distribution fees and out-of-pocket expenses within ten business days of the respective month-end. If this Agreement becomes effective subsequent to the first day of the month or terminates before the last day of the month, the Adviser shall pay to the Distributor a distribution fee that is prorated for that part of the month in which this Agreement is in effect. All rights of compensation and reimbursement under this Agreement for services performed by the Distributor up to the termination date shall survive the termination of this Agreement. AMENDMENT NO. 06 TO DISTRIBUTION AGREEMENT AMERICAN INDEPENDENCE FUNDS TRUST THIS AMENDMENT No. 06 to the DISTRIBUTION AGREEMENT (the Amendment) is made as of the 11th day of July 2013 by and among the American Independence Funds Trust and American Independence Funds Trust II (the  Trusts ), each a Delaware Business Trust, American Independence Financial Services, LLC (the Adviser), a Delaware limited liability company, and Matrix Capital Group, Inc. (the Distributor), a New York corporation. All capitalized terms not otherwise defined herein shall have the meaning ascribed to same in the Agreement (as defined below). WHEREAS , the American Independence Funds Trust (the Trust) and Distributor entered into a Distribution Agreement dated October 25, 2010, as amended through June 14, 2013, (
